--------------------------------------------------------------------------------

EXHIBIT 10.7

Amended and Restated Guaranty Agreement
 
[image.jpg]
 
THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty”) is made and
entered into as of this September 28, 2012, by H.F. LENFEST, an individual (the
“Guarantor”), with an address at 300 Barr Harbor Drive, Suite 460, West
Conshohocken, PA 19428, in consideration of the extension of credit by PNC BANK,
NATIONAL ASSOCIATION (the “Bank”), with an address at 1000 Westlakes Drive,
Suite 200, Berwyn, PA 19312, to ENVIRONMENTAL TECTONICS CORPORATION, a
Pennsylvania corporation (the “Borrower”), and other good and valuable
consideration, the receipt and sufficiency of which are hereby
acknowledged.  This Guaranty amends, restates and replaces (but does not
constitute a novation of) the existing Amended and Restated Guaranty Agreement
from the Guarantor to the Bank dated as of July 2, 2009.
 
1.             Guaranty of Obligations.  The Guarantor hereby unconditionally
guarantees, as a primary obligor, and becomes surety for, the prompt payment and
performance of all loans, advances, debts, liabilities, reimbursement and other
obligations, covenants and duties owing by the Borrower to the Bank of any kind
or nature, present or future (including any interest accruing thereon after
maturity, or after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), whether direct or indirect (including those acquired by
assignment or participation), absolute or contingent, joint or several, due or
to become due, now existing or hereafter arising under the Term Loan as defined
in and established under that certain Loan Agreement between the Borrower and
the Bank dated as of the date hereof (as hereafter amended, modified or
supplemented, the “Loan Agreement”) and the Term Loan Note, and all costs and
expenses of the Bank incurred in the modification, enforcement, collection and
otherwise in connection with any of the foregoing, including reasonable
attorneys’ fees and expenses (hereinafter referred to collectively as the
“Obligations”). (For the avoidance of doubt, the Obligations (a) shall reduce
with each principal payment made on the Term Loan and (b) shall not include any
amount owing with respect to the Line of Credit Note or under the other Loan
Documents, as each such term is defined in the Loan Agreement.)  If the Borrower
defaults under any Obligations, the Guarantor will pay the amount due to the
Bank.
 
2.             Nature of Guaranty; Waivers.  This is a guaranty of payment and
not of collection and the Bank shall not be required, as a condition of the
Guarantor’s liability, to make any demand upon or to pursue any of its rights
against the Borrower, or to pursue any rights which may be available to it with
respect to any other person who may be liable for the payment of the
Obligations.
 
This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until the earlier of (a) the date all of the
Obligations have been indefeasibly paid in full, or (b) provided that no demand
has been made hereunder and no Event of Default has occurred and is continuing,
the date that is thirty (30) months after the date hereof (as applicable, the
“Expiration Date”).  This Guaranty will not be affected by any surrender,
exchange, acceptance, compromise or release by the Bank of any other party, or
any other guaranty or any security held by it for any of the Obligations, by any
failure of the Bank to take any steps to perfect or maintain its lien or
security interest in or to preserve its rights to any security or other
collateral for any of the Obligations or any guaranty, or by any irregularity,
unenforceability or invalidity of any of the Obligations or any part thereof or
any security or other guaranty thereof.  The Guarantor’s obligations hereunder
shall not be affected, modified or impaired by any counterclaim, set-off,
recoupment, deduction or defense based upon any claim the Guarantor may have
(directly or indirectly) against the Borrower or the Bank, except payment or
performance of the Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
Notice of acceptance of this Guaranty, notice of extensions of credit to the
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon the Bank’s
failure to comply with the notice requirements under Sections 9-611 and 9-612 of
the Uniform Commercial Code as in effect from time to time are hereby
waived.  The Guarantor waives all defenses based on suretyship or impairment of
collateral.
 
The Bank at any time and from time to time, without notice to or the consent of
the Guarantor, and without impairing or releasing, discharging or modifying the
Guarantor’s liabilities hereunder, may (a) change the manner, place, time or
terms of payment or performance of or interest rates on, or other terms relating
to, any of the Obligations; (b) renew, substitute, modify, amend or alter, or
grant consents or waivers relating to any of the Obligations, any other
guaranties, or any security for any Obligations or guaranties; (c) apply any and
all payments by whomever paid or however realized including any proceeds of any
collateral, to any Obligations of the Borrower in such order, manner and amount
as the Bank may determine in its sole discretion; (d) settle, compromise or deal
with any other person, including the Borrower or the Guarantor, with respect to
any Obligations in such manner as the Bank deems appropriate in its sole
discretion; (e) substitute, exchange or release any security or guaranty; or (f)
take such actions and exercise such remedies hereunder as provided herein.
 
3.             Repayments or Recovery from the Bank.  If any demand is made at
any time upon the Bank for the repayment or recovery of any amount received by
it in payment or on account of any of the Obligations and if the Bank repays all
or any part of such amount by reason of any judgment, decree or order of any
court or administrative body or by reason of any settlement or compromise of any
such demand, the Guarantor will be and remain liable hereunder for the amount so
repaid or recovered to the same extent as if such amount had never been received
originally by the Bank.  The provisions of this section will be and remain
effective notwithstanding any contrary action which may have been taken by the
Guarantor in reliance upon such payment, and any such contrary action so taken
will be without prejudice to the Bank’s rights hereunder and will be deemed to
have been conditioned upon such payment having become final and
irrevocable.  This Section 3 survives the Expiration Date.
 
4.             Financial Statements.  Unless compliance is waived in writing by
the Bank or until the Expiration Date, the Guarantor will promptly submit to the
Bank such information relating to the Guarantor’s affairs (including, but not
limited to, semi-annual investment statements for the Guarantor within 60 days
following each June 30 and December 31 and tax returns for the Guarantor within
30 days following the filing thereof) or any security for the Guaranty at any
time provided by the Guarantor as the Bank may reasonably request.
 
5.             Enforceability of Obligations.  No modification, limitation or
discharge of the Obligations arising out of or by virtue of any bankruptcy,
reorganization or similar proceeding for relief of debtors under federal or
state law will affect, modify, limit or discharge the Guarantor’s liability in
any manner whatsoever and this Guaranty will remain and continue in full force
and effect and will be enforceable against the Guarantor to the same extent and
with the same force and effect as if any such proceeding had not been
instituted.  The Guarantor waives all rights and benefits which might accrue to
it by reason of any such proceeding and will be liable to the full extent
hereunder, irrespective of any modification, limitation or discharge of the
liability of the Borrower that may result from any such proceeding.
 
 
2

--------------------------------------------------------------------------------

 
 
6.             Events of Default.  The occurrence of any of the following shall
be an “Event of Default”:  (i) any Event of Default (as defined in the Term Loan
Note); (ii)  any default under any of the Obligations that does not have a
defined set of “Events of Default” and the lapse of any notice or cure period
provided in such Obligation with respect to such default, (iii) the Guarantor’s
failure to perform any of his material obligations hereunder; (iv) any written
warranty, representation or statement when made or furnished to the Bank by or
on behalf of the Guarantor in connection with this Guaranty shall be false,
incorrect or incomplete in any material respect when made; (v) the termination
or attempted termination of this Guaranty by the Guarantor prior to the
Expiration Date; (vi) the Guarantor shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency or relief of debtors, seeking to
have an order for relief entered with respect to him, or seeking to adjudicate
him a bankrupt or insolvent, or seeking arrangement, adjustment, winding-up,
liquidation, composition or other relief with respect to him or his debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for him or for all or any substantial part of his assets, or the
Guarantor shall make a general assignment for the benefit of his creditors; or
(vii) there shall be commenced against the Guarantor any case, proceeding or
other action of a nature referred to in clause (vi) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days.  Upon the
occurrence of any Event of Default, (a) the Guarantor shall pay to the Bank the
amount of the Obligations; or (b) on demand of the Bank, the Guarantor shall
immediately deposit with the Bank, in U.S. dollars, all amounts due or to become
due under the Obligations, and the Bank may at any time use such funds to repay
the Obligations; or (c) the Bank in its discretion may exercise with respect to
any collateral any one or more of the rights and remedies provided a secured
party under the applicable version of the Uniform Commercial Code; or (d) the
Bank in its discretion may exercise from time to time any other rights and
remedies available to it at law, in equity or otherwise.
 
7.             Right of Setoff.  In addition to all liens upon and rights of
setoff against the Guarantor’s money, securities or other property given to the
Bank by law, the Bank shall have, with respect to the Guarantor’s obligations to
the Bank under this Guaranty and to the extent permitted by law, until the
Expiration Date, a contractual possessory security interest in and a contractual
right of setoff against, and the Guarantor hereby grants Bank a security
interest in, and hereby collaterally assigns, conveys, delivers, pledges and
transfers to the Bank all of the Guarantor’s right, title and interest in and
to, all of the Guarantor’s deposits, moneys, securities and other property now
or hereafter in the possession of or on deposit with, or in transit to, the Bank
or any other direct or indirect subsidiary of The PNC Financial Services Group,
Inc., whether held in a general or special account or deposit, whether held
jointly with someone else, or whether held for safekeeping or otherwise,
excluding, however, all IRA, Keogh, and trust accounts.  Every such security
interest and right of setoff may be exercised without demand upon or notice to
the Guarantor.  Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time (but not later than the Expiration Date).
 
8.             Collateral.   This Guaranty shall be secured by such collateral,
if any, as may in the future be granted to the Bank to secure any obligations of
the Guarantor to the Bank.
 
9.             Costs.  To the extent that the Bank incurs any costs or expenses
in protecting or enforcing its rights under the Obligations or this Guaranty,
including reasonable attorneys’ fees and the costs and expenses of litigation,
such costs and expenses will be due on demand, will be included in the
Obligations and will bear interest from the incurring or payment thereof at the
default interest rate provided under the Loan Agreement.
 
10.           Postponement of Subrogation.  Until the Obligations are
indefeasibly paid in full, expire, are terminated and are not subject to any
right of revocation or rescission, the Guarantor postpones and subordinates in
favor of the Bank or its designee (and any assignee or potential assignee) any
and all rights which the Guarantor may have to (a) assert any claim whatsoever
against the Borrower based on subrogation, exoneration, reimbursement, or
indemnity or any right of recourse to security for the Obligations with respect
to payments made hereunder, and (b) any realization on any property of the
Borrower, including participation in any marshalling of the Borrower’s assets.
 
 
3

--------------------------------------------------------------------------------

 
 
11.           Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt.  Notices may be given in any manner
to which the Bank and the Guarantor may separately agree, including electronic
mail.  Without limiting the foregoing, first-class mail, facsimile transmission
and commercial courier service are hereby agreed to as acceptable methods for
giving Notices.  Regardless of the manner in which provided, Notices may be sent
to  addresses for the Bank and the Guarantor as set forth above or to such other
address as either may give to the other  for such purpose in accordance with
this section.
 
12.           Preservation of Rights.  No delay or omission on the Bank’s part
to exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power.  The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in
equity.  The Bank may proceed in any order against the Borrower, the Guarantor
or any other obligor of, or collateral securing, the Obligations.
 
13.           Illegality.   If any provision contained in this Guaranty should
be invalid, illegal or unenforceable in any respect, it shall not affect or
impair the validity, legality and enforceability of the remaining provisions of
this Guaranty.
 
14.           Changes in Writing.  No modification, amendment or waiver of, or
consent to any departure by the Guarantor from, any provision of this Guaranty
will be effective unless made in a writing signed by the Bank, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice to or demand on the Guarantor will entitle
the Guarantor to any other or further notice or demand in the same, similar or
other circumstance.
 
15.           Entire Agreement.  This Guaranty (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Guarantor and the Bank with respect to the subject matter hereof.  This
Guaranty supersedes any other guarantees previously made by the Guarantor to the
Bank with regard to the Borrower.
 
16.           Successors and Assigns.  This Guaranty will be binding upon and
inure to the benefit of the Guarantor and the Bank and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Guarantor may not assign this Guaranty in whole or in part without the Bank’s
prior written consent and the Bank at any time may assign this Guaranty in whole
or in part.
 
17.           Interpretation.  In this Guaranty, unless the Bank and the
Guarantor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to sections or exhibits are to those of this
Guaranty.  Section headings in this Guaranty are included for convenience of
reference only and shall not constitute a part of this Guaranty for any other
purpose.  If this Guaranty is executed by more than one party as Guarantor, the
obligations of such persons or entities will be joint and several.
 
 
4

--------------------------------------------------------------------------------

 
 
18.           Anti-Money Laundering/International Trade Law Compliance.  The
Guarantor represents and warrants to the Bank, as of the date of this Guaranty,
as of the date of each disbursement of loan proceeds, as of the date of any
renewal, extension or modification of any loan, and at all times any Obligations
exist that:  (A) the Guarantor (i) is not listed or otherwise recognized as a
specially designated, prohibited, sanctioned or debarred person or entity, or
subject to any limitations or prohibitions (including but not limited to the
blocking of property or rejections of transactions) under any order or directive
of any Compliance Authority; (ii) does not have any of his assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does not do business in or with, or derive any of his operating
income from investments in or transactions with, any Sanctioned Person or
Sanctioned Country in violation of any law or regulation enforced by any
Compliance Authority; (B) the proceeds of any loan will not be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Country; and (C) Guarantor is in
compliance with, and Guarantor does not engage in any dealings or transactions
prohibited by, any Anti-Terrorism Laws.  As used herein: “Anti-Terrorism Laws”
means any laws of the United States relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering, or bribery,
all as amended, supplemented or replaced from time to time;  “Compliance
Authority” means each and all of the (a) U.S. Department of the Treasury’s
Office of Foreign Asset Control; (b) U.S. Treasury Department/Financial Crimes
Enforcement Network; (c) U.S. State Department/Directorate of Defense Trade
Controls; (d) U.S. Commerce Department/Bureau of Industry and Security; (e) U.S.
Internal Revenue Service/ Criminal Investigation, Large Business and
International Divisions; (f) U.S. Justice Department; and (g) U.S. Securities
and Exchange Commission.  “Sanctioned Country” means a country subject to a
sanctions program maintained by any Compliance Authority.  “Sanctioned Person”
means any individual person, a group, regime, entity or thing subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.
 
19.           Governing Law and Jurisdiction.  This Guaranty has been delivered
to and accepted by the Bank and will be deemed to be made in the Commonwealth of
Pennsylvania.  This Guaranty will be interpreted and the rights and liabilities
of the Bank and the Guarantor determined in accordance with the laws of the
Commonwealth of Pennsylvania, excluding its conflict of laws rules.  The
Guarantor hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank’s office
indicated above is located; provided that nothing contained in this Guaranty
will prevent the Bank from bringing any action, enforcing any award or judgment
or exercising any rights against the Guarantor individually, against any
security or against any property of the Guarantor within any other county, state
or other foreign or domestic jurisdiction.  The Guarantor acknowledges and
agrees that the venue provided above is the most convenient forum for both the
Bank and the Guarantor.  The Guarantor waives any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Guaranty.
 
20.           Equal Credit Opportunity Act.  If the Guarantor is not an
“applicant for credit” under Section 202.2 (e) of the Equal Credit Opportunity
Act of 1974 (“ECOA”), the Guarantor acknowledges that (i) this Guaranty has been
executed to provide credit support for the Obligations, and (ii) the Guarantor
was not required to execute this Guaranty in violation of Section 202.7(d) of
ECOA.
 
21.           Authorization to Obtain Credit Reports.  By signing below, the
Guarantor provides written authorization to the Bank or its designee (and any
assignee or potential assignee) to obtain the Guarantor’s personal credit
profile from one or more national credit bureaus.  Such authorization shall
solely extend to obtaining a credit profile in considering this Guaranty and
subsequently for the purposes of update, renewal or extension of such credit or
additional credit and for reviewing or collecting the resulting account.
 
 
5

--------------------------------------------------------------------------------

 
 
22.           Waiver of Jury Trial.  The Guarantor irrevocably waives any and
all right the Guarantor may have to a trial by jury in any action, proceeding or
claim of any nature relating to this Guaranty, any documents executed in
connection with this Guaranty or any transaction contemplated in any of such
documents.  The Guarantor acknowledges that the foregoing waiver is knowing and
voluntary.
 
The Guarantor acknowledges that it has read and understood all the provisions of
this Guaranty, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.
 
 
6

--------------------------------------------------------------------------------

 
 
WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.
 
WITNESS:
                 
 
    H.F. Lenfest 
                                          (SEAL)
 
Print Name:
       



Acknowledged and accepted:


PNC BANK NATIONAL ASSOCIATION
       
By:
   
Title:
   


 

--------------------------------------------------------------------------------